Citation Nr: 1545442	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-43 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for lumbar radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000. 

 This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In September 2015, the Veteran executed a power of attorney in favor of Disabled American Veterans.

FINDING OF FACT

The Board has received a written statement from the Veteran indicating that he wished to withdraw his appeal seeking entitlement to service connection for radiculopathy of the bilateral lower extremities, and the Board received the request prior to the promulgation of a decision. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for radiculopathy of the lower extremities are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

 The Veteran perfected an appeal from a February 2012 rating decision that, in pertinent part, denied service connection for radiculopathy of the lower extremities.  However, in a September 2015 statement, the Veteran, through his representative, requested that his pending appeal be withdrawn.

Once the Board received the September 2015 statement on behalf of the Veteran withdrawing this claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2014). 

ORDER

The appeal seeking service connection for radiculopathy of the lower extremities is dismissed.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


